Citation Nr: 1123967	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-38 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS). 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. McCarl, Law Clerk



INTRODUCTION

The Veteran had verified active duty in the Army from July 2005 to December 2005 and from July 2007 to October 2008.  He also had additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 RO rating decision that, in pertinent part, denied service connection for irritable bowel syndrome. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5403A (West 2002); 38 C.F.R. § 3.159 (2010).  

As noted above, the Veteran had verified active duty service in the Army from July 2005 to December 2005 and from July 2007 to October 2008.  He also had additional service in the Army Reserve.  An available DD-214 indicates that he had six months and ten days of prior active service, and one year, six months, and twenty days of prior inactive service.  

The Board observes that despite attempts by the RO to verify the Veteran's unverified periods of service, the actual dates of the Veteran's additional periods of service in the Army Reserve, to include any periods of active duty for training and inactive duty training, have still not been verified.  Additionally, a December 2009 VA treatment entry noted that the Veteran reported that he was in the "National Guard" at that time.  It is unclear whether the Veteran has had any additional service in the Army Reserve since October 2008.  Further, the Veteran's service treatment records are clearly incomplete.  There are no service treatment reports or records for any periods of service other than a few sick slips dated during the Veteran's active duty service from July 2007 to October 2008.  The Board observes that the RO has attempted to obtain the Veteran's service treatment records on several occasions, and has made three formal findings in that regard.  The Board  notes that as the Veteran's periods of service in the Army Reserve have still not be verified, another an attempt should be made to verify the Veteran's periods of active duty, active duty for training, and inactive duty training with the Army or Army Reserve, and to obtain any additional available service treatment records.  

The Veteran contends that he has IBS that is related to service.  He specifically alleges that his IBS symptoms began just prior to his deployment to Iraq in 2007, and that his symptoms have persisted since then.  

The Board observes that the Veteran is competent to report IBS symptoms during service, continuous IBS symptoms since service, and the current symptoms that form a basis for diagnosis of a disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

There are no available service treatment records to indicate the Veteran was treated for IBS or for any gastrointestinal problems during service.  

Post-service VA treatment records show diagnoses and treatment of gastrointestinal problems, to include IBS.  

For example, the first post-service reference to any possible gastrointestinal problems, to include IBS, occurred in December 2008, two months after the Veteran's active duty service period ended.  A VA case management note indicated that the Veteran reported gastrointestinal symptoms of diarrhea.  

A subsequent December 2008 VA general medical examination report did not refer to IBS or to any other gastrointestinal problems. 

A March 2009 VA medical note related an assessment that included diarrhea.  The examiner indicated that the Veteran's diarrhea began "shortly before deployment overseas," that it persisted during deployment, and that it had only marginally improved since the Veteran's return from deployment in October 2008.

In an April 2009 VA primary care progress note, the examiner reported that the Veteran's symptoms were consistent with IBS, and prescribed the Veteran medication for this diagnosis.  

In a May 2009 VA primary care progress note, the examiner assessed the Veteran's chronic diarrhea as "most likely irritable bowel [syndrome]."  

In a July 2009 VA intestines examination report, the examiner noted the Veteran reported that he developed intermittent diarrhea and cramps in 2007, and that he was not seen for these symptoms while deployed in Iraq.  The examiner diagnosed the Veteran with intermittent diarrhea, and listed the "problem" as IBS. The Board observes that the VA examiner did not provide etiological opinions as to the Veteran's diagnoses at that time.  Indeed, the examiner stated in this medical report that a medical opinion was not requested.

In a September 2010 VA primary care note, the examiner assessed the Veteran with IBS.  The examiner noted that the Veteran had been evaluated by a gastrointestinal clinic where he received a diagnosis of IBS.  Of significance, the examiner stated that the Veteran's history gave the impression that his IBS was associated with his deployment to Iraq, and that his gastrointestinal symptoms had not improved.  There is no indication that the examiner reviewed the Veteran's claim file at that time.

The Board finds, therefore, that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claim for service connection for IBS.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record. 

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, to verify the dates of all the Veteran's periods of active duty, active duty for training, and inactive duty training in the Army or Army Reserve.  Also request that a search be conducted for all service treatment records pertaining to the Veteran, to include his Army Reserve service.  If more details are required to conduct such search, the Veteran should be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.

2. Ask the Veteran to identify all medical providers who have treated him for gastrointestinal problems, to include IBS, since November 2010.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, relevant VA treatment records dated since November 2010 should be obtained

3. Schedule the Veteran for a VA examination by a physician to determine the nature and likely etiology of his claimed IBS.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should diagnose all current gastrointestinal disabilities, to include IBS.  Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (50 percent or greater probability) that any diagnosed gastrointestinal problems, to include IBS, are etiologically related to his periods of service.  If the examiner finds that any diagnosed gastrointestinal problems, to include IBS, existed prior to the Veteran's periods of service, the examiner should comment on whether any such pre-service conditions were permanently worsened by service.  The examiner must specifically acknowledge and discuss the Veteran's report that his IBS first manifested during his period of service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

4. Thereafter, readjudicate the Veteran's claim for entitlement to service connection for IBS.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


